Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s Response



In Applicant’s Response dated 05/25/2022, Applicant amended Claims 1-2, 5, 7, 9-10, 13, 15, and 17, canceled Claims 6 and 14, and argued against all rejections previously set forth in the Office Action dated 03/18/2022.
In light of Applicant’s amendments and arguments, the prior art rejections of Claims 1-20 under 35 U.S.C. §103 previously set forth are withdrawn.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Richard Huang on 06/10/2022.


The application has been amended as follows:
In the claims:
1.	(Currently Amended) An electronic device, comprising: 
a display; 
a memory configured to store instructions; and 
at least one processor electrically connected to the display and the memory, 
wherein, the stored instructions are executable by the at least one processor to cause the electronic device to: 
detect a written input including a plurality of strokes through the display;
group the plurality of strokes into a first group and a second group based on respective coordinates of each of the plurality of strokes;
group first strokes included in the first group into a plurality of blocks, based on a distance between respective coordinates of each of the first strokes, wherein the first strokes form multiple characters; 
determine a plurality of inclination angles for the plurality of blocks of the first group; 
rotate an area corresponding to an entirety of the first group including the plurality of blocks associated with the first strokes by an average value of the plurality of inclination angles of the plurality of blocks of the first group, wherein an inclination angle of the first group is different than an inclination angle of the second group, such that the rotation of the area corresponding to the entirety of the first group is different from a rotation of an area corresponding to an entirety of the second group;
execute handwriting recognition on the first strokes based on the rotated area; and
display a result of the handwriting recognition on the display including the inclination angle of the first strokes in the first group. 

2. 	(Currently Amended) The electronic device of claim 1, wherein the plurality of strokes are grouped into the first group and the second group according to positional similarity between each of the plurality of strokes.


3. 	(Original) The electronic device of claim 1, wherein the distance between each of the respective coordinates is based on at least one of: 
a distance between start points of each of the first strokes, 
a distance between end points of each the first strokes, and 
a distance between intermediate points of each of the first strokes, wherein the intermediate points are disposed between the start points and the end points.

4. 	(Original) The electronic device of claim 1, wherein the distance between the coordinates is based on a distance between an end point of one of the first strokes and a start point of a subsequent first stroke.

5. 	(Previously Presented) The electronic device of claim 1, wherein the plurality of inclination angles of the plurality of blocks is determined using linear regression. 

6.	(Canceled) 

7.	(Previously Presented) The electronic device of claim 1, wherein rotating the area further includes rotating an entirety of the area corresponding to the first group in a reverse direction according to the average value of the plurality of inclination angles of the plurality of blocks. 

8.	(Original) The electronic device of claim 1, wherein rotating the area corresponding to the first group excludes at least one block from among the plurality of blocks for which rotation is determined to be unnecessary.

9.	(Currently Amended) A method in an electronic device, the method comprising:
detecting, through a display, a handwritten input including a plurality of strokes;
grouping, by a processor, the plurality of strokes into a first group and a second group based on respective coordinates of each the plurality of strokes; 
grouping first strokes included in the first group from among the plurality of strokes into a plurality of blocks based on a distance between coordinates of each of the respective first strokes, wherein the first strokes form multiple characters; 
determining a plurality of inclination angles for the plurality of blocks of the first group; 
rotating an area corresponding to an entirety of the first group including the plurality of blocks associated with the first strokes by an average value of the plurality of inclination angles of the plurality of blocks of the first group, wherein an inclination angle of the first group is different than an inclination angle of the second group, such that the rotation of the area corresponding to the entirety of the first group is different from a rotation of an area corresponding to an entirety of the second group; 
executing handwriting recognition on the first strokes based on the rotated area; and
displaying a result of the handwriting recognition on the display including the inclination angle of the first strokes in the first group. 

10.	(Currently Amended) The method of claim 9, wherein the plurality of strokes are grouped into the first group and the second group according to positional similarity between each of the plurality of strokes.


11.	(Original) The method of claim 9, wherein the distance between each of the respective coordinates is based on at least one of:
a distance between start points of each of the first strokes,
a distance between end points of each the first strokes, and
a distance between intermediate points of each of the first strokes, wherein the intermediate points are disposed between the start points and the end points.

12. 	(Original) The method of claim 9, wherein the distance between the coordinates is based on a distance between an end point of one of the first strokes and a start point of a subsequent first stroke.

13. 	(Previously Presented) The method of claim 9, wherein the plurality of inclination angles of the plurality of blocks is determined using linear regression. 

14.	(Canceled)

15.	(Previously Presented) The method of claim 9, wherein rotating the area further includes rotating an entirety of the area corresponding to the first group in a reverse direction according to the average value of the plurality of inclination angles of the plurality of blocks. 

16.	(Original) The method of claim 9, wherein rotating the area corresponding to the first group excludes at least one block from among the plurality of blocks for which rotation is determined to be unnecessary.

17.	(Currently Amended) An electronic device, comprising:
a display;
a memory storing instructions;
an electronic pen detectable by the electronic device; and
at least one processor electrically connected to the display and the memory, 
wherein the instructions are executable by the at least one processor to cause the electronic device to:
detect a written input including a plurality of strokes via the electronic pen;
group the plurality of strokes into a first group and a second group based on respective coordinates of each of the plurality of strokes;
group first strokes included in the first group into a plurality of blocks, based on a distance between respective coordinates of each of the first strokes, wherein the first strokes form multiple characters; 
determine a plurality of inclination angles for the plurality of blocks of the first group; 
rotate an area corresponding to an entirety of the first group including the plurality of blocks associated with the first strokes by an average value of the plurality of inclination angles of the plurality of blocks of the first group, wherein an inclination angle of the first group is different than an inclination angle of the second group, such that the rotation of the area corresponding to the entirety of the first group is different from a rotation of an area corresponding to an entirety of the second group;
execute handwriting recognition on the first strokes based on the rotated area; and
display a result of the handwriting recognition on the display including the inclination angle of the first strokes in the first group. 






18.	(Original) The electronic device of claim 17, further including an electronic pad configured to detect an input by the electronic pen, 
wherein the at least one processor is configured to detect the plurality of strokes through the electronic pad. 

19.	(Original) The electronic device of claim 17, further comprising:
an accommodation space for housing the electronic pen; and 
a sensor configured to detect whether the electronic pen is disposed within the accommodation space, or removed from within the accommodation space. 

20.	(Original) The electronic device of claim 17, further comprising a communication circuit providing communication between the electronic device and an external electronic device, 
wherein the communication circuit receives data from the external electronic device and/or transmits data to the external electronic device. 

Allowable Subject Matter

	Claims 1-5, 7-13, and 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As amended and argued by Applicant in the Response dated 05/25/2022, and further amended in the above Examiner’s Amendment, the prior art fails to disclose or suggest the combination of limitations recited in the claims 1, 9, and 17.
	Claims 2-5, 7-8, 10-13, 15-16, and 18-20:
	These claims incorporate the allowable subject matter of Claims 1, 9, and 17, and are thus allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daeho D Song/
Primary Examiner, Art Unit 2177.